Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This action is responsive to the amendment to U.S. Patent application 16/018,039, filed on 5/13/2022. 
	This action is made final.
Claims 13-21, 24, and 26 are pending in this case. Claims 13 is independent. Claims 22, 23, and 25 are cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13-16 and 24 and 26 remain rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-grant Publication 20060020279(Chauhan) in view of 20170189125 (Malackowski).

13. (Currently amended) Chauhan discloses a method of assessing tissue excision, (See Chauhan at [0014] where disclosed is a method of tissue removal)comprising: 
(a) acquiring first 3-dimensional scan data for a surgical region of interest from which tissue is to be excised, the first scan data defining initial geometry of tissue in the region of interest; (See Chauhan at [0014] where an abnormal tissue volume is found by the use of a generated 3-D map of the region of interest).
(b) determining a desired excision parameter(See again Chauhan at [0014] where the following is stated “based on the volume, a set of coordinates locating at least one incision point and a series of excision points associated with the incision point . . .”)
(c) excising tissue from the region of interest forming an excised surface; ( See Chauhan at [0014] where the additional limitations are stated: “and controlling movement of a surgical instrument used to excise tissue, to sequentially move to the incision point and the series of excision points and excise tissue, resulting in removal of the tissue volume.”)

Chauhan may not specifically disclose the following limitations taught by Malackowski.
[determining a desired excision parameter] including a prescribed depth (See Malackowski at [0050]-[0051] 
(d) acquiring second 3-dimensional scan data for the region of interest following the step of excising (See Malackowski at [0062] – [0064] and Fig. 5 where illustrated is the repeated generation of an updated 3-D image during the course of an excision surgery. Steps 304 through 312 as illustrated are held to teach the limitation of removing sections of a targeted volume, while updating images of said area which are or are converted to 3-D images.). 
(e) determining, based on a comparison of the first and second scan data, whether the desired excision parameter has been reached, and repeating steps (a), (c), (d) and (e) until the desired excision parameter has been reached. (See Malackowski at [0065] Where the process is repeated until all of the tissue is determined to be removed by having reached the “target volume” which is held to constitute an excision parameter and one having been reached.)
Accordingly it would have been obvious to one of ordinary skill in the art at the time of filing of the applicant’s claimed invention to combine Chauhan and Malackowski. The two are analogous to the Applicant’s invention in that both relate to robotic surgical systems. The motivation to do so would have been utilizing Malackowski’ s teachings to avoid sensitive areas and better focus on the removal of undesired tissue as taught by Malackowski at [0005] and [0006].
(f) displaying on the display an image of the region of interest with an overlay representing the spatial deviation of the excised surface from the prescribed depth, (See Malackowski at [0050] where the use of color in the image particularly in association with depth is taught. The virtual item being included in a real image teaches the limitation of an overlay. See Malackowski at [0066] - [0067] where disclosed is the merger of data to form other virtual objects defining target sites and material to be removed, using data. The depth data from [0050] would be logical to include. This data is held to be representative of 3D data relating to excised tissue.)



14. (Original) Chauhan and Malackowski disclose the limitations of Claim 13.
Malackowski discloses a limitation wherein the desired excision parameter is input into a surgical robotic system and steps (a), (b), (c) and (e) and (f) are performed autonomously by the surgical robotic system. (See Malackowski at [0061] where an autonomous mode is disclosed.)

15. (Original) Chauhan and Malackowski disclose the limitations of Claim 14.
Malackowski discloses a limitation wherein step (e) is performed using additional data from sensors in the robotic system. ( See Malackowski at [0060] where localizer data is taught which is held to constitute additional sensor data.)

16. (Original) Chauhan and Malackowski disclose the limitations of Claim 14.
Malackowski discloses a limitation wherein the method is semiautonomous with surgeon approving plan and providing a check that plan was achieved/result is acceptable. (See [0062] where a surgeon creates a surgical plan.)

 (Claims 22 and 23 are Cancelled) 

24. (Previously Presented) Chauhan and Malackowski disclose the limitations of Claim 13.
Malackowski discloses a limitation, wherein the image displays the region of interest following excision of tissue and the overlay represents data relating to three dimensional properties of the excised tissue. (See Malackowski at [0066] - [0067] where disclosed is the merger of data to form other virtual objects defining target sites and material to be removed, using data. The depth data from [0050] would be logical to include. This data is held to be representative of 3D data relating to excised tissue.)

(a duplicate Claim 24 is Canceled as noted in the action mailed on 9/8/2021)

(Claim 25 is cancelled)

26. (Previously Presented) Chauhan and Malackowski disclose the limitations of Claim 22.
Malackowski discloses a limitation wherein the feedback includes a display of an image of the post-excision region of interest with a colored overlay(See again Malackowski at [0050] where the use of color in the image particularly in association with depth is taught. The virtual item being included in a real image teaches the limitation of an overlay.)
 identifying the spatial deviation of the position of the excised surface compared with the position of the tissue surface prior to excision. (See again Malackowski at [0065] where disclosed is an updating of the information during the procedure which includes the elements previously discussed relating to the rejections of Claims 13, and 22. )

Claim 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Chauhan in view of Malackowski and in further view of Pre-grant Publication20200163732 (Hasser).
17. (Currently amended) Chauhan and Malackowski disclose the limitations of Claim 13, including the pre and post excision data described in the rejection of said claim.

Chauhan Malackowski may not disclose a limitation  wherein the first data is at least partially generated by positioning an instrument tip on the surface of the region of interest and determining the location or pose of the instrument tip,  and the data is generated by positioning the instrument tip on the excised surface of the region of interest and determining the location or pose of the instrument tip.
(See Hasser at [0057] where robotic kinematics based upon positions of the tools are utilized by the system to determine locations. See also Hasser at [0098] where the tool tip in particular has its location determined with kinematics.)
Accordingly it would have been obvious to one of ordinary skill in the art at the time of filing of the applicant’s claimed invention to combine Chauhan and Hasser. The two are analogous to the Applicant’s invention in that both relate to robotic surgical systems. The motivation to do so would have been utilizing Hasser’s position data to create a better perception of the surgical area for improved real-time guidance as taught by Hasser at [0016].

18. (Previously Presented) Chauhan and Malackowski disclose the limitations of Claim 13.
Hasser discloses a limitation wherein at least the first or second 3-dimensional data is 3-dimensional scan data acquired using a 3-dimensional endoscope system. (See Hasser at [0043] where a stereoscopic endoscope is disclosed.)
19. (Previously Presented) Chauhan, Malackowski and Hasser discloses the limitations of Claim 18.
Hasser discloses a limitation wherein at least the first or second 3-dimensional data is 3-dimensional scan data acquired 
Malackowski discloses using a [camera] system in combination with a structured light source. (See Malackowski at [0050] and [0051] where light and IR are respectively bounced off of surfaces from sources.)
A person of ordinary skill in the art would, at the time of filing, have been motivated to add the structural light source of Malackowski to the stereoscopic (2 eyed) endoscope of Hasser because cameras are known to require light for collection in order to make images and endoscopes by nature go into areas where light may be less available.

20. (Previously Presented) Chauhan and Malackowski disclose the limitations of Claim 13.
Hassler discloses a limitation wherein at least the first or second 3-dimensional data is 3-dimensional scan data acquired by capturing images using a 2-dimensional endoscope while moving the 2-dimensional endoscope, to create a 3-dimensional model. (See Hasser at [0043] where the use of 2-d images from an endoscope or laparoscope are used to stitch together a 3D image.)


21. (Previously Presented) Chauhan and Malackowski disclose the limitations of Claim 13.
Hassler discloses a limitation wherein at least the first or second 3-dimensional data is 3-dimensional scan data acquired by capturing images using a 2-dimensional endoscope (See Hasser at [0043] where the use of 2-d images from an endoscope or laparoscope are used to stitch together a 3D image.) in combination with a structured light source. (See Malackowski at [0050] and [0051] where light and IR are respectively bounced off of surfaces from sources.)

It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).

Response to Arguments
Applicant's remarks filed 5/13/2022 (“the Remarks”) have been fully considered but they are not persuasive. 
On page 13 of the Remarks, is it argued that “Malackowski does not
describe the virtual object as being displayed as an overlay,”  and goes on to describe the functions carried out by Malackowski. This argument hinges entirely on the proper interpretation of the term “overlay.” To properly interpret this term, it is not merely necessary to consider how the Applicant has used the term within the specification but also how the term would most likely be interpreted by those of ordinary skill in the surgical arts at the time of filing of the invention. In this case, there does not appear to be any definition of overlay within Applicant’s specification or drawings that would be so narrow as to exclude the teachings of Malackowski. The virtual objects of Malackowski are held to teach the limitation of “overlays” because they are by definition as understood in the art (at time of filing) items that are not present in the data gathered by the image sensors of the surgical instrument but rather presented in the hope of providing additional data that will be helpful to a human. 
Applicant has not at present argued that the term “overlay” has been narrowed by Applicant’s own specification or that of any specification incorporated by reference into the present application. While at [0016] of the specification (Pre-grant Publication US 20210307830) it is described as providing steps, however at [0010] this term is used to describe the presentation of a color scheme that is held to be similar to what occurs in Malackowski at [0050],[0066], and [0067]. This teaching, in both cases, is the use of color feedback to describe the depth of the cutting of a surgical tool. Applicant’s own arguments acknowledge that the elements presented in Malackowski are virtual. Virtual elements were understood at the time of filing of Applicant’s invention to be additionally created items, or to be not directly present in real world image sensor data.
A prima facie case of unpatentability is made giving each term its broadest reasonable interpretation. 37 CFR 1.56(b)(2)(ii). It is therefore held that the elements described in the cited sections of Malackowski  may reasonably be described as overlays based upon what was known to those of ordinary skill in the art at the time of the filing of Applicant’s invention. This description is not contradicted by Applicant’s own lexicography regarding said term.

Conclusion

Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K SHREWSBURY whose telephone number is (571)270-7973.  The examiner can normally be reached Monday through Wednesday 9AM-5PM CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on (571)272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHAN  SHREWSBURY/
Examiner, Art Unit 2175
8/24/2022
	
	
						/WILLIAM L BASHORE/                                                                                       Supervisory Patent Examiner, Art Unit 2175